STATE OF MISSOURI,                                      )
                                                        )
           Plaintiff-Respondent,                        )
                                                        )
v.                                                      )         No. SD36175
                                                        )
SPENSER A. FARR,                                        )         Filed: September 29, 2020
                                                        )
           Defendant-Appellant.                         )

                  APPEAL FROM THE CIRCUIT COURT OF PHELPS COUNTY

                                          Honorable John D. Beger

AFFIRMED IN PART; REVERSED AND REMANDED IN PART

           Spenser A. Farr (“Defendant”) appeals his convictions after a jury trial of three

counts of first-degree statutory sodomy perpetrated against two different children (counts 3,

4, and 5). 1 In finding Defendant guilty of those crimes, the jury declined to convict

Defendant of the lesser crime of child molestation in the first degree. Defendant challenges

his convictions on the ground that the trial court committed reversible error by refusing to

also instruct the jury on the nested, lesser-included offense of child molestation in the

second degree.

           Because second-degree child molestation is a nested, lesser-included offense of first-

degree child molestation, the trial court erred in refusing to give the requested instructions.

As to counts 3 and 4, the State correctly argues that the presumed prejudice resulting from

1
    The jury found Defendant “not guilty” as to counts 1 and 2.


                                                            1
that error was rebutted because the element of the victim’s age was adequately tested by the

instructions given to the jury. Because no such testing of the second victim’s age occurred

in connection with Count 5, the presumption of prejudice was not rebutted, and we must

reverse that conviction and remand the case for further proceedings consistent with this

opinion.

                                                Background

         Defendant was charged by Amended Information with five counts of statutory

sodomy in the first degree. Counts 1 through 4 pertained to J.S. (“Victim 1”). The alleged

victim in Count 5 was J.G. (“Victim 2”). 2 While both victims testified at trial that they were

born just seven days apart in August 2000, the crimes against Victim 2 were alleged to have

potentially occurred after Victim 2’s twelfth birthday, so the State did not charge Defendant

with enhanced statutory sodomy with respect to Victim 2. 3 Thus, the counts at issue were

charged as follows:

    Count [3] [Enhanced] Statutory Sodomy 1st Degree – Deviate Sexual Intercourse With
                            Person Less Than 12 Years of Age

                                                      ....

         [D]efendant in violation of Section 566.062, RSMo, committed the felony of
         statutory sodomy in the first degree . . . in that on or between May 1, 2012
         and June 30, 2012 . . . [D]efendant for the purpose of arousing or gratifying
         the sexual desire of [] Defendant, had deviate sexual intercourse with [Victim
         1], who was then less than twelve years old, by using his hand to stimulate
         [Victim 1]’s penis.

    Count [4] [Enhanced] Statutory Sodomy 1st Degree – Deviate Sexual Intercourse With
                            Person Less Than 12 Years of Age


2
 We may refer to Victim 1 and Victim 2 collectively as “Victims” throughout this opinion.
3
 As will be discussed herein, “regular” first-degree statutory sodomy requires deviate sexual intercourse with a
child less than 14, while enhanced first-degree statutory sodomy involves a child less than 12. Sections
566.062.1 and .2. Unless otherwise noted, all statutory citations are to RSMo Cum. Supp. 2006. The
applicable version of section 566.068 is RSMo 2000.


                                                       2
                                                      ....

         [D]efendant in violation of Section 566.062, RSMo, committed the felony of
         statutory sodomy in the first degree . . . in that on or between May 1, 2012
         and June 30, 2012 . . . [D]efendant for the purpose of arousing or gratifying
         the sexual desire of [] Defendant, had deviate sexual intercourse with [Victim
         1], who was then less than twelve years old, by inserting his finger into
         [Victim 1]’s anus.

    Count [5] [“Regular”] Statutory Sodomy 1st Degree – Deviate Sexual Intercourse With A
                                Person Less Than 14 Years old

                                                      ....

         [D]efendant in violation of Section 566.062, RSMo, committed the felony of
         statutory sodomy in the first degree . . . in that on or between February 1,
         2012 and September 1, 2012 . . . [D]efendant for the purpose of arousing or
         gratifying the sexual desire of [] Defendant, had deviate sexual intercourse
         with [Victim 2], who was then less than fourteen years old, by using his hand
         to stimulate [Victim 2]’s penis.

(Emphasis added.)

         During the instructions conference, the trial court indicated that it would

tender an instruction on the lesser offense of first-degree child molestation on all

counts. Each submitted instruction for first-degree child molestation stated that, if

the jury found Defendant was not guilty of first-degree statutory sodomy, then it

must consider whether he was guilty of first-degree child molestation against “a

child less than fourteen years old[.]” Defendant also requested that the court instruct

the jury on second-degree child molestation, which would have required the jury to

find that the victims were less than seventeen years old. 4 In response to that request,

the State argued:

                 Judge, as to the lesser-included of child molestation in the second
         degree, I don’t believe the Court is obligated to give that pursuant to 556.046,
         specifically [s]ubsection 2 that says, the Court shall not be obligated to

4
 Defendant’s request that that the trial court also tender instructions on first-degree sexual misconduct, third-
degree sexual misconduct, and third-degree assault was refused, but Defendant does not appeal that ruling.


                                                        3
       charge the jury with respect to an included offense unless there’s a basis for a
       verdict acquitting the person of the offense charged and convicting him of the
       included offense.

               In this case statutory -- or child molestation in the first degree would
       be the -- would be, I guess, the included offense charged, if you want to call it
       that. And child molestation would be the included offense. And when
       comparing the two jury instructions, the only difference is in paragraph third
       relating to the age of the child.

               The uncontroverted evidence in this case is that the dates of birth of
       the boys were in 2000, and I don’t believe there’s any basis in the evidence
       that’s been elicited that a jury would find that the victim was more than 14
       years old, but less than 17. So I don’t think you’re obligated to provide that.

The trial court agreed with the State and refused Defendant’s request to instruct the jury on

second-degree child molestation.

                                    Standard of Review

       We review the trial court’s refusal to give a proffered instruction de novo.

State v. Jackson, 433 S.W.3d 390, 395 (Mo. banc 2014).

                                           Analysis

       Despite the different age alleged in Count 5, each of Defendant’s points claims:

               The trial court erred in refusing to instruct the jury on child
       molestation in the second degree, a nested lesser-included offense of statutory
       sodomy in the first degree and a dominated lesser-included offense of child
       molestation in the second degree, for [counts 3, 4, and 5] . . . in that there was
       a basis in the evidence for an acquittal of the higher offense and a conviction
       of the lesser offense, and [Defendant] was thereby prejudiced.

       Section 556.046 governs the submission of lesser-included offenses and has

been interpreted as follows.

       Missouri law requires instruction on a lesser included offense when (1) “a
       party timely requests the instruction;” (2) “there is a basis in the evidence for
       acquitting the defendant of the charged offense;” and (3) “there is a basis in
       the evidence for convicting the defendant of the lesser included offense for
       which the instruction is requested.” State v. Smith, 522 S.W.3d 221, 225
       (Mo. banc 2017) (quoting [Jackson], 433 S.W.3d [at 396]). “Doubts



                                               4
         concerning whether to instruct on a lesser included offense should be
         resolved in favor of including the instruction, leaving it to the jury to decide.”
         Jackson, 433 S.W.3d at 399 (internal quotation omitted).

State v. Welch, 600 S.W.3d 796, 806-07 (Mo. App. E.D. 2020).

         Section 556.046.1(1) defines a lesser-included offense as one “established by

proof of the same or less than all the facts required to establish the commission of the

offense charged[.]” We agree with the parties that second-degree child molestation

is a lesser-included offense of first-degree child molestation within the meaning of

section 556.046.1(1) as the only difference between the two crimes is the age of the

victim. Compare section 566.067.1 (first-degree child molestation requires sexual

contact with a child less than 14) with section 566.068.1 (second degree child

molestation requires sexual contact with a child less than 17). See also State v.

Hines, 377 S.W.3d 648, 657-58 (Mo. App. S.D. 2012) (discussing what constitutes a

lesser-included offense).

         There is no dispute that Defendant timely requested the instruction, and the

State concedes in its brief that there was a basis in the evidence for convicting

Defendant of the lesser-included offense of second-degree child molestation as the

State presented evidence that Victims were less than 17 years’ old. Thus, the parties’

only disagreement is whether there was a basis in the evidence for acquitting

Defendant of first-degree child molestation, the immediately-higher included

offense. 5




5
  Because the issue here is the refusal to “submit[] an instruction that is more than one step down from
the charged offense, there must be a basis in the evidence for acquitting the defendant of the
immediately higher-included offense.” State v. Meine, 469 S.W.3d 491, 495 (Mo. App. E.D. 2015).
The immediately higher offense submitted in this case was first-degree child molestation.


                                                       5
        First-degree child molestation occurs when one has sexual contact with a

child who is less than 14. Section 566.067.1. In contrast, second-degree child

molestation has a higher age limit -- sexual contact with a child who is less than 17.

Section 566.068.1.

        “For there to be a basis in the evidence to acquit [Defendant] of first-degree

[child molestation] and yet convict him of second-degree [child molestation], there

must be a basis in the evidence for concluding that the [S]tate failed to prove the one

element that separates the two crimes.” See Jackson, 433 S.W.3d at 396. Here, that

differential element is the age of the alleged victim. To prevail, Defendant must

show that there was a basis in the evidence for the jury to conclude that Victims were

at least 14, but were less than 17 years old. See id. at 397.

        Victim 1 – the alleged victim in counts 3 and 4 – testified at trial that he was

born in August 2000. If true, that would have made him eleven years old at the time

of the charged events. 6 The State also introduced a picture of Victim 1 taken in

February 2012, a few months before the earliest range of the charged conduct.

        Victim 2 – the alleged victim in Count 5 – testified at trial that he was also

born in August 2000. If believed by the jury, that would have made Victim 2 eleven

or twelve years old at the time of the charged conduct. 7 The State also introduced a

May 2012 photograph of Victim 2, a date within the charged range.

        Defendant argues that, because the jury can disbelieve all, some, or none of

the evidence, it could have disbelieved Victims’ testimony about their ages and


6
  With respect to Victim 1, the State alleged that the charged events occurred between May 1, 2012,
and June 30, 2012.
7
  With respect to Victim 2, the State alleged that charged events occurred between February 1, 2012 and
September 1, 2012.


                                                      6
believed them to be older than 13 but not yet 17, thereby making it possible to

convict Defendant of second-degree child molestation instead of first-degree

statutory sodomy or first-degree child molestation.

       The State’s position is that, while there was a basis in the evidence to convict

Defendant of second-degree child molestation (because the evidence supported a

finding that Victims were less than 17 years of age), there was no basis in the

evidence to acquit Defendant of child molestation in the first-degree – the

immediately higher offense – because there was no basis in the evidence to conclude

that Victims were 14, 15, or 16 years old at the time of the charged offenses. We

disagree.

       The State’s argument is inconsistent with Jackson, which reminds us that

       the jury’s right to disbelieve all or any part of the evidence, and its right to
       refuse to draw any needed inference, is a sufficient basis in the evidence to
       justify giving any lesser included offense instruction when the offenses are
       separated only by one differential element for which the state bears the
       burden of proof.
433 S.W.3d at 401.

       As earlier noted, the differential element separating first-degree and second-degree

child molestation is the age of the victim, an element that the State bore the burden of

proving. State v. Balbirnie, 541 S.W.3d 702, 713 (Mo. App. W.D. 2018). Thus, although

the jury was free to believe Victims’ testimony about their respective dates of birth, the jury

also had the opportunity to view them in person at trial – as well as view photographs of

them allegedly taken around the time of the charged conduct – and the jury was equally free

to disbelieve Victims’ testimony and conclude that they were older.




                                                7
         While the State argues that merely disbelieving the State’s evidence did not provide

a basis for concluding that Victims were 14, 15, or 16 at the time of the offenses, Defendant

was not obligated to introduce affirmative evidence of their age or present other evidence

that might cast doubt upon the State’s evidence to be entitled to an instruction on the nested,

lesser-included offense. Jackson, 433 S.W.3d at 401-02. Rather, there is almost always a

basis in the evidence to acquit a defendant of the immediately higher-included offense

because of the jury’s right to disbelieve all, some, or none of the evidence presented in a

particular case. Meine, 469 S.W.3d at 495; Jackson, 433 S.W.3d at 399.

         In other words:

         No matter how strong, airtight, inescapable, or even absolutely certain the
         evidence and inferences in support of the differential element may seem to
         judges and lawyers, no evidence ever proves an element of a criminal case
         until all 12 jurors believe it, and no inference ever is drawn in a criminal case
         until all 12 jurors draw it.

Jackson, 433 S.W.3d at 399-400.

         Thus, the evidence supported an instruction on second-degree child

molestation, and the trial court erred in refusing to give it. However, the fact that the

trial court erred does not end our inquiry; Defendant must also demonstrate that he

was prejudiced by that error.

         Defendant is aided in doing so by a presumption that prejudice resulted if the

trial court refused to give a properly-requested instruction on a nested, lesser-

included offense. State v. Brown, 524 S.W.3d 44, 49 (Mo. banc 2017). That said,

the presumption of prejudice can be rebutted. 8 Id. When, as here, instructions are



8
  While our high court stated in Jackson, 433 S.W.3d at 395, that the failure to submit a lesser-
included nested instruction is always reversible error when the requirements are met, in Jackson, the
trial court instructed the jury only on the charged offense. Id. at 394. Here, the trial court also


                                                       8
given for a greater offense and one lesser-included offense, and the defendant is

found guilty of the greater offense, and that finding of guilt necessarily rejected the

possibility that the victims were older than the charged age at the time of the offense,

prejudice does not exist. See id.

                               No Prejudice as to Counts 3 and 4

         In counts 3 and 4, Defendant was charged with and convicted of enhanced

statutory sodomy in the first degree. That charge required the jury to find that

Defendant had deviate sexual intercourse with a child less than 12. Section

566.067.2(2). The jury was also instructed on the lesser offense of first-degree child

molestation, which would have required the jury to find that Victim 1 was less than

14. 9 Because the jury found Defendant guilty of enhanced first-degree statutory

sodomy and declined to find him guilty of first-degree child molestation, it

specifically rejected the possibility that that Victim 1 was more than eleven years old

at the time of the offense.

         In Becker v. State, 260 S.W.3d 905, 912 (Mo. App. E.D. 2008), the eastern

district of our court noted that “the age element of enhanced first-degree statutory

sodomy (a victim under age twelve) necessarily encompasses the age element of

first-degree child molestation (a victim under age fourteen) because every person

under age twelve is also under age fourteen.” See also Brown, 524 S.W.3d at 49-50

(trial court committed prejudicial error when it failed to instruct on third-degree


instructed the jury on the lesser offense of first-degree child molestation, thereby allowing us to
determine whether Defendant was prejudiced by the error. See Brown, 524 S.W.3d at 49.
9
  It is important to note that, while first-degree child molestation, like first-degree statutory sodomy, has an
enhanced punishment when the crime is perpetrated against a child less than twelve, the first-degree child
molestation instructions submitted to the jury on counts 3, 4, and 5 all posited “regular” first-degree child
molestation, which requires proof that the victim was a child “less than fourteen” years of age. See sections
566.067.1 and .2(2).


                                                         9
assault because that instruction would have directly tested the proposition that the

defendant acted purposefully by requiring the jury to consider whether he acted

recklessly, unlike the second-degree assault instruction that was given).

        By finding Defendant guilty of the greater offense of enhanced first-degree

statutory sodomy, the age element was adequately tested because the jury necessarily

found that Victim 1 was “less than 12.” See Meine, 469 S.W.3d at 496-97; State v.

Glass, 136 S.W.3d 496, 515 (Mo. banc 2004) (rejecting the defendant’s argument

that the jury should have been instructed on involuntary manslaughter as the jury was

instructed on first- and second-degree murder and found defendant guilty of first-

degree, thereby rejecting the opportunity to find that the defendant did not

deliberate).

        Here, the jury, given the opportunity to reject the element that Victim 1 was

less than 12, did not do so. As a result, the trial court’s error in refusing to instruct

on child molestation in the second degree did not prejudice Defendant in regard to

counts 3 and 4.

                      Lack of Prejudice Not Shown as to Count 5

        The State, however, makes no similar, or other, no-prejudice argument

regarding Count 5, on which the jury found Defendant guilty of unenhanced, or

“regular,” first-degree statutory sodomy by having deviate sexual intercourse with

Victim 2, a victim who was alleged to be “less than fourteen[.]” On that count, both

instructions given to the jury (covering “regular” first-degree statutory sodomy and

the lesser offense of first-degree child molestation) alleged the same age element –

less than fourteen.




                                                10
         Second-degree child molestation requires a finding that the victim was less

than 17. Section 566.068.1. This would therefore have been the only instruction

that introduced a different age element for the jury to consider. Smith, 522 S.W.3d

at 227-28. Here, as in Smith, if the trial court had submitted an “instruction for

[second-degree child molestation, it] would have tested the jury’s belief [about

Victim’s age].” Id. at 228. Because that instruction was not submitted, the age

element was not adequately tested, and the presumption of resulting prejudice

suffered by Defendant has not been rebutted. See id. at 227-28; Brown, 524 S.W.3d

at 49.

                                       Decision

         Defendant’s convictions on counts 3 and 4 are affirmed. His conviction on

Count 5 is reversed, and the case is remanded for further proceedings consistent with

this opinion.


DON E. BURRELL, J. – OPINION AUTHOR

JEFFREY W. BATES, P.J. – CONCURS

GARY W. LYNCH, J. – CONCURS




                                              11